Exhibit 10(e)
AMENDMENT TO CREDIT AGREEMENT AND CONSENT
     This Amendment to Credit Agreement and Consent (this “Amendment”) is made
and entered into as of May __, 2011 but effective as of February 28, 2011, by
and between VIDEO DISPLAY CORPORATION, a Georgia corporation (“Parent”), LEXEL
IMAGING SYSTEMS, INC. (“Lexel”), Z-AXIS, INC. (“Z-Axis”), TELTRON TECHNOLOGIES,
INC. (“Teltron”) and AYDIN DISPLAYS, INC. (“Aydin” and together with Lexel,
Z-Axis and Teltron, collectively, the “Subsidiaries”; and the Subsidiaries,
together with Parent, collectively, the “Borrowers”) and RBC BANK (USA), as
administrative agent (the “Agent”), and RBC BANK (USA), as a lender (“RBC”), and
COMMUNITY & SOUTHERN BANK (“CSB”), as a lender (RBC and CSB, the “Lenders”);
W I T N E S S E T H:
     WHEREAS, the Borrowers, FOX INTERNATIONAL, LTD., INC. (“Fox”), the Agent
and the “Lenders have made and entered into that certain Credit Agreement, dated
as of December 23, 2010 (the “Original Credit Agreement” and, as amended hereby,
the “Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement);
     WHEREAS, pursuant to the Original Credit Agreement, the Agent and Lenders
have extended to the Borrowers and Fox a credit facility consisting of (i) the
Aggregate Revolving Loan Commitment in the original principal amount of up to
$17,500,000, (ii) the Term Loan A Commitment in the original principal amount of
up to $3,500,000, and (iii) the Term Loan B Commitment in the original principal
amount of up to $3,000,000;
     WHEREAS, Ronald D. Ordway (the “Guarantor”) has guaranteed a portion of the
Borrowers’ Obligations pursuant to that certain Amended and Restated
Unconditional Limited Guaranty Agreement, dated as of December 23, 2010, from
the Guarantor in favor of the Agent and the Lenders (as such guaranty is
amended, modified supplemented or restated from time to time, the “Guaranty”);
     WHEREAS, pursuant to a Stock Purchase Agreement, dated as of March 1, 2011,
between the Parent and FI ACQUISITION LLC (the “Intermediate Purchaser”) (the
“Stock Purchase Agreement”), the Parent will sale and transfer of all of the
issued and outstanding stock of Fox owned by the Parent (the “Fox Stock
Transfer”) to the Intermediate Purchaser; and
     WHEREAS, pursuant to an Asset Purchase Agreement, dated as of March 1,
2011, between the Intermediate Purchaser, Fox and FOX INTERNATIONAL CORPORATION,
a Georgia corporation (“New Fox”) (the “Asset Purchase Agreement”), Fox will
sale and transfer all or substantially all of its assets to New Fox, other than
Fox’s real property in Cuyahoga County, Ohio (the “Fox Real Property”), and New
Fox will assume substantially all of the liabilities of Fox (the “New Fox Asset
Transfer”); and
     WHEREAS, Fox will sale and transfer the Fox Real Property to SOUTHEASTERN
METRO SAVINGS LLC (“Southeastern”) pursuant to an Agreement for Purchase and
Sale of

 



--------------------------------------------------------------------------------



 



Real Estate, dated as of March 1, 2011, between Fox and Southeastern (the “Real
Estate Purchase Agreement”) and related Limited Warranty Deed, dated as of
March 1, 2011, from Fox to Southeastern (the “Southeastern Real Property
Transfer”), which Fox Real Property Transfer shall be subject to the Mortgage on
the Fox Real Property; and
     WHEREAS, in connection with the Fox Stock Transfer, the New Fox Asset
Transfer and the Southeastern Real Property Transfer, Borrowers desire to
(i) obtain the release of Fox from its liability for the Obligations and for its
Collateral pledged to secure the same, except that the Mortgage on Fox’s
property shall remain in effect to secure the Obligations, and (ii) pay down and
permanently reduce the Aggregate Revolving Loan Commitment;
     WHEREAS, certain Defaults and Events of Default have also occurred and are
continuing under certain provisions of the Original Credit Agreement;
     WHEREAS, the Borrowers have asked the Agent and the Lenders to consent to
the Fox Stock Transfer, the New Fox Asset Transfer and the Southeastern Real
Property Transfer and to waive such continuing Defaults and Events of Default,
and the Agent and the Lenders are willing to agree to the same on the terms and
conditions set forth herein;
     WHEREAS, the Borrowers also desire to amend certain provisions of the
Credit Agreement, and the Agent and the Lenders are willing to agree to the same
on the terms and conditions set forth herein;
     NOW THEREFORE, for and in consideration of the foregoing and for ten
dollars ($10.00) and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1.
Amendments to Credit Agreement
     Section 1.1 Definition Amendments. The following definitions in Section 1.1
of the Credit Agreement are hereby amended in their entirety to read as follows:
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of all Lenders, which shall initially be in the amount of
(i) Fifteen Million and 00/100 Dollars ($15,000,000).
“EBITDA” means, as of any date of calculation, calculated on a consolidated
basis for Borrowers and in accordance with GAAP, net income from continuing
operations (excluding extraordinary gains or losses), plus interest expense,
plus income tax expense, plus depreciation and amortization, each for the
Applicable Fiscal Period.
“Fixed Charge Coverage Ratio” means, as of any date of calculation, calculated
on a consolidated basis for Borrowers in accordance with GAAP, the sum of (i)
EBITDA, plus lease and rent expense associated with continuing operations, less

2



--------------------------------------------------------------------------------



 



cash income taxes, less any dividends and distributions, each for the Applicable
Fiscal Period, divided by (ii) the sum of lease and rent expense associated with
continuing operations, plus the current maturities of long term debt (excluding
current maturities of long term debt resulting from the maturity of the
Revolving Loan and required reductions in the Revolving Loan Commitments, and
excluding that portion of the current maturities of long term debt resulting
from balloon payments in excess of scheduled principal amortizations due to the
maturity of amortizing term debt), plus interest expense associated with
continuing operations, each for the Applicable Fiscal Period.
     Section 1.2 Amendment. Section 6.15(c) of the Credit Agreement is hereby
amended in its entirety to read as follows:
(c) Senior Funded Debt to EBITDA Ratio. The Borrowers shall maintain, on a
consolidated basis, a Senior Funded Debt to EBITDA Ratio of not more than
(i) 3.75 to 1.00 for each fiscal quarter end through November 29, 2011,
(ii) 3.50 to 1.00 for each fiscal quarter end from November 30, 2011 through
February 27, 2012, and (iii) 3.00 to 1.00 for each fiscal quarter end on and
after February 28, 2012.
     Section 1.3 Amendment. Section 8.01 of the Credit Agreement is hereby
amended as follows: the “.” at the end of clause (l) is deleted and replace with
“; or” and the following new clauses (m) (n) and (o) are hereby added at the
conclusion of Section 8.01 to read in their entirety as follows:
(m) any of the Borrowers shall be deemed to have any liability or obligations in
respect of the obligations and liabilities of any of FOX INTERNATIONAL, LTD.,
INC., FI ACQUISITION LLC, FOX INTERNATIONAL CORPORATION, or SOUTHEASTERN METRO
SAVINGS LLC(“Southeastern”); or
(n) The Parent shall fail to provide to the Agent and the Lenders, by May 31,
2011, with the Parent’s audited financial statements for its fiscal year ending
February 28, 2011, including the unqualified audit opinion of Parent’s
independent certified public accountants, which financial statements and
unqualified audit opinion shall show Fox and its operations as “discontinued
operations” and which financial statements and unqualified audit opinion shall
be in form and substance satisfactory to the Agent and the Lenders.;
(o) Southeastern shall fail to provide to the Agent and the Lenders, by June 15,
2011, with evidence that the property transferred by Fox to Southeastern in
Cuyahoga County, Ohio is insured to the satisfaction of the Agent and Lenders,
with the Agent and the Lenders shown as a mortgagee and additional insured and
loss payee on such insurance policy, with 30 days notice of cancellation.

3



--------------------------------------------------------------------------------



 



     Section 1.4 Amendment. Notwithstanding anything to the contrary in the
Credit Agreement and the other Loan Documents, Fox shall no longer be deemed a
Subsidiary of Parent (nor shall the Intermediate Purchaser, New Fox and
Southeastern), and no Loan proceeds shall be advanced by any Borrower to Fox,
the Intermediate Purchaser, New Fox and/or Southeastern (unless such the same
constitutes an Investment permitted under Section 7.02 of the Credit Agreement).
     Section 1.5 Schedule. Schedule 2.01 to the Credit Agreement is hereby
amended in its entirety to read in the form attached hereto as Schedule 2.01.
     Section 1.6 Schedule. Schedule 5.13 to the Credit Agreement is hereby
amended in its entirety to read in the form attached hereto as Schedule 5.13.
ARTICLE 2.
Consent to Fox Sale
     Section 2.1 Consent. Notwithstanding anything to the contrary herein, but
subject to satisfaction of the conditions specified hereinafter in Article 6
hereof, the Agent and the Lenders hereby (i) consent to the Fox Stock Transfer
to the Intermediate Purchaser pursuant to the terms of the Stock Purchase
Agreement, (ii) consent to the New Fox Asset Transfer to New Fox pursuant to the
terms of the Asset Purchase Agreement, (iii) consent to the Southeastern Real
Estate Transfer to Southeastern pursuant to the terms of the Real Estate
Purchase Contract, and (iv) agree that the consummation of the Fox Stock
Transfer, the New Fox Asset Transfer and the Southeastern Real Estate Transfer,
pursuant to the terms of the Stock Purchase Agreement, the Asset Purchase
Agreement and the Real Estate Purchase Contract, respectively, shall not
constitute a Default or Event of Default under the Credit Agreement and any of
the other Loan Documents.
     Section 2.2 Prepayment. Upon satisfaction of the conditions specified
hereinafter in Article 6 hereof, notwithstanding anything to the contrary in
Section 2.03 of the Credit Agreement, the Borrowers shall not be obligated to
make prepayment of the Loans in excess of a $250,000 repayment of the Revolving
Loan (and related $2,500,000 reduction in the Aggregate Revolving Loan
Commitment); provided the $3,272,000 in Parent stock received by Parent from the
Intermediate Purchaser shall be held in treasury by Parent.
     Section 2.3 Modification of Credit Agreement and Loan Documents. Upon
satisfaction of the conditions specified hereinafter in Article 6 hereof, Fox
shall no longer be deemed (and New Fox, the Intermediate Purchaser and
Southeastern) shall not be deemed) a “Borrower” for purposes of the Credit
Agreement, the Notes and the other Loan Documents and shall be released from its
obligations under the Credit Agreement, the Notes and the other Loan Documents;
provided, however, that (i) Fox and Southeastern, as the assignee of Fox, shall
not be released from the Mortgage originally executed by Fox in favor of the
Agent and Lenders on its facility in Cuyahoga County, Ohio (the “Fox Mortgage”),
and (ii) Southeastern shall assume Fox’s obligations under the Fox Mortgage
pursuant to an assignment and assumption agreement in form and substance
satisfactory to the Agent and the Lenders (the “Fox Mortgage Assumption”).

4



--------------------------------------------------------------------------------



 



ARTICLE 3.
Acknowledgment of Defaults
     Section 3.1 Acknowledgment of Default. Events of Default (the “Existing
Defaults”) have occurred under Section 8.01(b) the Credit Agreement as a result
of the Borrowers’ failure to comply with (i) Section 6.15(a) of the Credit
Agreement (Fixed Charge Coverage Ratio) and (ii) Section 6.15(c) of the Credit
Agreement (Senior Funded Debt to EBITDA Ratio) for the fiscal quarter ending
February 28, 2011.
     Section 3.2 Acknowledgments. The execution, delivery and performance of
this Amendment by the Agent and the Lenders and the acceptance by the Agent and
the Lenders of performance of each of the Borrowers and the Guarantor hereunder
and under the other Loan Documents executed and delivered in connection herewith
(a) shall not constitute a waiver or release by the Agent and the Lenders of any
Default or Event of Default that may now or hereafter exist under the Loan
Documents, except for the waiver of the Existing Defaults to the extent provided
herein, (b) shall not constitute a novation of the Loan Documents, as it is the
intent of the parties to modify the Loan Documents as expressly set out herein,
and (c) except as expressly provided in this Amendment, shall be without
prejudice to, and is not a waiver or release of, the Agent’s and the Lenders’
rights at any time in the future to exercise any and all rights conferred upon
the Agent and the Lenders by the Loan Documents or otherwise at law or in
equity, including but not limited to the right to institute foreclosure
proceedings against the Collateral and/or institute collection, foreclosure or
arbitration proceedings against the Borrowers and/or the Guarantor and/or to
exercise any right against any other Person not a party to this Amendment.
ARTICLE 4.
Waivers
     Section 4.1 Waiver Covenant. Upon satisfaction of the conditions specified
hereinafter in Article 6, the Agent and the Lenders shall waive the Existing
Defaults and shall not because of the Existing Defaults,
     3.1.1 accelerate any of the Loans or demand accelerated payment of the
same;
     3.1.2 require the payment of interest at the Default Rate set forth in the
Loan Documents; or
     3.1.3 exercise any other remedies under the Credit Agreement or under the
other Loan Documents.
     The Agent’s and the Lenders’ waiver of the Existing Defaults from such
actions, subject to the terms and conditions of this Amendment, is herein
referred to as the “Waiver Covenant”. The effectiveness of each term of the
Waiver Covenant is expressly conditioned on the strict satisfaction of each and
every condition set forth in Article 6 of this Amendment. The Waiver Covenant
applies solely to the Existing Defaults and to no other Defaults or Events of
Default,

5



--------------------------------------------------------------------------------



 



whether now existing or hereinafter arising and whether now known to the Bank or
the Borrowers and/or the Guarantor.
     Section 4.2 Continued Compliance With the Loan Documents. Notwithstanding
this Amendment, each of Borrowers and Guarantor shall continue to perform and
comply strictly with each and every provision of the Loan Documents (as modified
hereby), except for the Existing Defaults, which are being waived by the Agent
and the Lenders pursuant to this Amendment (but only upon strict satisfaction of
the conditions set forth in Article 6 hereof).
ARTICLE 5.
Release; Waivers by Borrowers and Guarantor
     Section 5.1 Release. In consideration of the accommodations and concessions
made by the Bank pursuant to this Amendment, each of the Borrowers and Guarantor
does hereby irrevocably remise, release, acquit, satisfy and forever discharge
each of the Agent and the Lenders, and their respective successors and assigns,
all of their respective affiliates and subsidiaries, past, present and future,
and all of their respective shareholders, officers, directors, employees,
agents, attorneys, representatives and participants, from any and all manner of
debts, accountings, bonds, warranties, representations, covenants, promises,
contracts, controversies, agreements, claims, executions, counterclaims, demands
and causes of action of any nature or type whatsoever, whether at law or in
equity, whether known or unknown, either now accrued or hereafter maturing,
which it now has or hereafter can, shall or may have by reason of any matter,
claim or action arising through the date hereof out of or relating to the
administration, funding or existence of the Obligations and/or the Loan
Documents.
     Section 5.2 Waivers. Each of the Borrowers and the Guarantor acknowledges
and agrees that each of the Agent and the Lenders has all rights and remedies of
a “secured party” under the UCC and all rights and remedies provided by
applicable law. Each of the Borrowers and the Guarantor waives any additional
right to notice of any Default or Event of Default or opportunity to cure any
Default or Event of Default. Notwithstanding anything to the contrary in the
Credit Agreement, any security agreement, any guaranty agreement or any other
Loan Document to which it is a party, each of the Borrowers and the Guarantor
hereby irrevocably waives (i) any right to notification required under UCC
Section 11-9-611 of the disposition of any “Collateral” (as defined in the
Credit Agreement and as defined in any other Loan Document) or any other
collateral in which the Borrowers or the Guarantor has granted (or may hereafter
grant) the Bank a Lien, (ii) any right to redeem, under UCC Section 11-9-623,
any “Collateral” (as defined in the Credit Agreement and as defined in any other
Loan Document) or any other collateral in which the Borrowers or the Guarantor
has granted (or may hereafter grant) the Agent and/or the Lenders a Lien, and
(iii) any other right which the Borrowers and the Guarantor may waive under the
UCC (whether before or after default). Any notice required to be given by the
Agent and/or the Lenders to the Borrowers and/or the Guarantor (which may not
otherwise be waived under the UCC), may be given by the Agent and the Lenders in
the shortest time period permitted by the UCC, notwithstanding any provision of
the Loan Documents requiring a longer notice period; where “reasonable” notice
is required under the UCC and cannot be waived, 10 days’ notice shall be deemed
“reasonable” notice for purposes of the Credit

6



--------------------------------------------------------------------------------



 



Agreement and each other Loan Document (except for circumstances described in
UCC Section 11-9-611(d)).
     Section 5.3 Waiver of Trial by Jury. IN RECOGNITION OF THE HIGHER COSTS AND
DELAY WHICH MAY RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     Section 5.4 Relief From Stay. (a) In entering into this Amendment, each of
the Borrowers, the Guarantor, the Agent and the Lenders hereby stipulate,
acknowledge and agree that each of the Agent and the Lenders gave up valuable
rights and agreed to forbear from exercising legal remedies available to it in
exchange for the promises, representations, acknowledgments and warranties of
each of the Borrowers and the Guarantor as contained herein, and that each of
the Agent and the Lenders would not have entered into this Amendment but for
such promises, representations, acknowledgments, agreements, and warranties, all
of which have been accepted by the Agent and the Lenders in good faith, the
breach of which by the Borrowers and/or the Guarantor in any way, at any time,
now or in the future, would admittedly and confessedly constitute cause for
dismissal of any such bankruptcy petition pursuant to 11 U.S.C. § 1112(b).
(b) As additional consideration for the Bank agreeing to forbear from
immediately enforcing its rights and remedies under this Amendment and in the
Loan Documents, including but not limited to the institution of foreclosure
proceedings, each of the Borrowers and the Guarantor agrees that in the event a
bankruptcy petition under any Chapter of the Bankruptcy Code (11 U.S.C. §101, et
seq.) is filed by or against the Borrowers and/or the Guarantor at any time
after the execution of this Amendment, each of the Agent and the Lenders shall
be entitled to the immediate entry of an order from the appropriate bankruptcy
court granting the Agent and the Lenders complete relief from the automatic stay
imposed by §362 of the Bankruptcy Code (11 U.S.C. §362) to exercise its
foreclosure and other rights, including but not limited to obtaining a
foreclosure judgment and foreclosure sale, upon the filing with the appropriate
court of a motion for relief from the automatic stay with a copy of this
Amendment attached thereto. Each of the Borrowers and the Guarantor specifically
agrees (i) that upon filing a motion for relief from the automatic stay, each of
the Agent and the Lenders shall be entitled to relief from the stay without the
necessity of an evidentiary hearing and without the necessity or requirement of
the Agent and the Lenders to establish or prove the value of the Collateral, the
lack of adequate protection of its interest in the Collateral, or the lack of
equity in the Collateral; (ii) that the lifting of the automatic stay hereunder
by the appropriate bankruptcy court shall be deemed to be “for cause” pursuant
to §362(d)(1) of the Bankruptcy Code (11 U.S.C. §362(d)(1)); (iii) that it will
not

7



--------------------------------------------------------------------------------



 



directly or indirectly oppose or otherwise defend against the Agent’s and/or the
Lenders’ efforts to gain relief from the automatic stay, and (iv) each of the
Agent and the Lenders shall be entitled to recover from the Borrowers and the
Guarantor all of the Agent’s and the Lenders’ costs and expenses (including the
Bank’s attorneys fees) incurred in connection with any bankruptcy or insolvency
proceeding of any of them. This provision is not intended to preclude the
Borrowers or the Guarantor from filing for protection under any Chapter of the
Bankruptcy Code. The remedies prescribed in this paragraph are not exclusive and
shall not limit the Agent’s and the Lenders’ rights under the Credit Agreement
or under any other Loan Document or under any law.
(c) All of the above terms and conditions have been freely bargained for and are
all supported by reasonable and adequate consideration and the provisions herein
are material inducements for the Agent and the Lenders entering into this
Amendment.
ARTICLE 6.
Conditions to Effectiveness
     Section 6.1 Conditions. The amendments to the Credit Agreement set forth in
this Amendment, the Consent and the Waiver Covenant, shall become effective as
of February 28, 2011 (the “Effective Date”) after all of the conditions set
forth in this Article hereof shall have been satisfied to Agent’s and Lenders’
sole discretion.
     Section 6.2 Execution of Amendment. The Borrowers shall have executed and
delivered this Amendment.
     Section 6.3 Execution of Amendments to Revolving Notes. The Borrowers shall
have executed and delivered amendments to each of the Revolving Notes, which
amendments shall be in form and substance satisfactory to the Agent and the
Lenders.
     Section 6.4 Confirmation of Ordway Guaranty. Guarantor shall have executed
and delivered a confirmation of his Guaranty agreement and other Loan Documents
executed by him in favor of the Agent and the Lenders, which confirmation shall
be in form and substance satisfactory to the Agent and the Lenders.
     Section 6.5 Borrowers’ and Guarantor’s Counsel’s Opinion. The Agent and the
Lenders shall have received the approving legal opinion of counsel to the
Borrowers and Guarantor, in form and substance satisfactory to the Agent and the
Lenders.
     Section 6.6 Representations and Warranties. (a) As of the Effective Date,
the representations and warranties set forth in the Credit Agreement, and the
representations and warranties set forth in each of the Loan Documents, shall be
true and correct in all material respects; (b) as of the Effective Date, no
Defaults or Events of Default shall have occurred and be continuing, other than
the Existing Defaults that are the subject of the Waiver Covenant; (c) the Bank
shall have received from the Borrower a certificate dated the Effective Date,
certifying the matters set forth in subsections (a) and (b) of this Section,
which certificate shall be in form and substance satisfactory to the Bank.

8



--------------------------------------------------------------------------------



 



     Section 6.7 Fox Stock Transfer. Borrowers and the Intermediate Purchase
shall have effected the Fox Stock Transfer pursuant to the Stock Purchase
Agreement, which agreement, and the other documents in connection with the Fox
Stock Transfer, shall be in form and substance satisfactory to the Agent and the
Lenders. Parent shall have received cash in the amount of at least $250,000 and
800,000 shares of stock of the Parent with a value of not less than $3,272,000
(which shall be held in treasury by Parent as described herein).
     Section 6.8 New Fox Asset Transfer. Fox and New Fox shall have effected the
New Fox Asset Transfer pursuant to the Asset Purchase Agreement, between the
Intermediate Purchase, Fox and New Fox, which agreement, and the other documents
in connection with New Fox Asset Transfer, shall be in form and substance
satisfactory to the Agent and the Lenders.
     Section 6.9 Southeastern Real Estate Transfer; Fox Mortgage Assumption. The
Fox and Southeastern shall have effected the Southeastern Real Estate Transfer
pursuant to the Real Estate Purchase Contract and a related Limited Warranty
Deed, dated as of March 1, 2011, from Fox to Southeastern, which agreement, and
the other documents in connection with Southeastern Real Estate Transfer
(including, without limitation, the Fox Mortgage Assumption), shall be in form
and substance satisfactory to the Agent and the Lenders.
     Section 6.10 Fox Release. The Intermediate Purchaser, Fox, Southeastern and
New Fox shall have executed a mutual release agreement with the Agent and the
Lenders, in form and substance satisfactory to the Agent and the Lenders.
     Section 6.11 Revolving Loan Paydown. The Borrowers shall have paid to the
Agent (for distribution to the Lenders in accordance with their Applicable
Percentages) at least $250,000 for application the outstanding principal balance
of the Revolving Loans.
     Section 6.12 Waiver Fee. The Borrowers shall have paid to the Agent (for
distribution to the Lenders in accordance with their Applicable Percentages) a
waiver and amendment fee of $43,000, which fee has been fully earned by the
Lenders and is non-refundable in its entirety.
     Section 6.13 Expenses. The Borrowers shall have paid all costs and expenses
of the Agent and the Lenders in connection with the transactions contemplated
hereby, including fees and expenses of the Agent’s and the Lenders’ counsel,
title insurance premiums and expenses, recording costs, and any other
out-of-pocket expenses of the Agent and the Lenders.
ARTICLE 7.
Miscellaneous
     Section 7.1 Entire Agreement; No Novation or Release. This Amendment,
together with the Loan Documents, as in effect on the Effective Date, reflects
the entire understanding with respect to the subject matter contained herein,
and supersedes any prior agreements, whether written or oral. This Amendment is
not intended to be, and shall not be deemed or construed to be, a satisfaction,
novation or release of the Credit Agreement or any other Loan Document. Except
as expressly amended hereby, all representations, warranties, terms,

9



--------------------------------------------------------------------------------



 



covenants and conditions of the Credit Agreement and the other Loan Documents
shall remain unamended and unwaived and shall continue in full force and effect.
     Section 7.2 Fees and Expenses. All fees and expenses of the Agent and
Lenders incurred in connection with the issuance, preparation and closing of the
transactions contemplated hereby shall be payable by the Borrowers promptly upon
the submission of the bill therefor. If the Borrowers shall fail to promptly pay
such bill, the Agent and Lenders are authorized to pay such bill through an
Advance of funds under the Revolving Facility or by debiting the Borrowers’
accounts with the Agent and Lenders to pay the same.
     Section 7.3 Choice of Law; Successors and Assigns. This Amendment shall be
construed and enforced in accordance with and governed by the internal laws (as
opposed to the conflicts of laws provisions) of the State of Georgia. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. This Amendment may be signed
in multiple counterparts.

10



--------------------------------------------------------------------------------



 



WITNESS the hand and seal of each of the undersigned as of the date first
written above.

            Agent:

RBC BANK (USA), as Agent
      By:           Name:           Title:           RBC:

RBC BANK (USA), as a Lender
      By:           Name:           Title:           CSB:

COMMUNITY & SOUTHERN BANK, as a Lender
      By:           Name:           Title:      

11



--------------------------------------------------------------------------------



 



         

            BORROWERS:



VIDEO DISPLAY CORPORATION
      By:           Ronald D. Ordway, Chief Executive Officer               
LEXEL IMAGING SYSTEMS, INC.
      By:           Ronald D. Ordway, Chief Executive Officer               
Z-AXIS, INC.
      By:           Ronald D. Ordway, Chief Executive Officer               
TELTRON TECHNOLOGIES, INC.
      By:           Ronald D. Ordway, Chief Executive Officer               
AYDIN DISPLAYS, INC.
      By:           Ronald D. Ordway, Chief Executive Officer             

The Undersigned has executed this Amendment for the purposes of making, and
being bound by, the representations, warranties, covenants, waivers and releases
applicable to the “Guarantor” herein.

                        RONALD D. ORDWAY         

12



--------------------------------------------------------------------------------



 



         

SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                  Lender   Revolving
Commitment     Applicable
Percentage    
RBC Bank (USA)
  $ 9,000,000       60.00 %
Community & Southern Bank
  $ 6,000,000       40.00 %
Total
  $ 15,000,000       100.00 %

                  Lender   Term
Loan A
Commitment*     Applicable
Percentage    
RBC Bank (USA)
  $ 2,100,000       60.00 %
Community & Southern Bank
  $ 1,400,000       40.00 %
Total
  $ 3,500,000       100.00 %

                  Lender   Term
Loan B
Commitment*     Applicable
Percentage    
RBC Bank (USA)
  $ 1,800,000       60.00 %
Community & Southern Bank
  $ 1,200,000       40.00 %
Total
  $ 3,000,000       100.00 %

 

*   Original Commitment; does not reflect any repayments to date.

13



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS
[AND EQUITY INTERESTS IN BORROWER]

Part (a).    Subsidiaries.   Part (b).    Other Equity Investments.   Part (c). 
  Owners of Equity Interests in each Borrower.

14